DETAILED ACTION

This action is in response to the application filed on 3/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 3/25/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because foreign patent document cite number 2 and the non-patent literature cite number 1 does not contain an English translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the elements within the blank boxes of figures 1-3 as described in the specification.  Any 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step-down converter of claims 2 and 17, the cascade circuit of claim 11, the discretely constructed differential amplifier of claim 12, the hysteresis converter of claim 13, the galvanic separation of claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject Regarding claim 1, the limitation “the collections” lacks proper antecedent basis. 	 	Further, it’s not clear as to what is meant by the limitation “…the first dc-dc converter is regulated to a constant collector-emitter voltage drop across the regulation transistor”. It’s not clear as to if the converter is regulated by the voltage drop or if the converter is regulated to have the value of the voltage drop. 	 	Further it’s not clear as to what is meant by the limitation “…activate the first dc-dc converter in such a way that a constant collector-emitter voltage drops results”. It appears that maybe some limitations/language may be missing from the claim. 	 	Further it’s not clear as to if the “a constant collector-emitter voltage drop” in line 6 is the same or different from the “a constant collector-emitter voltage drop” mentioned in line 8. 	Dependent claims 2-14 inherits the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 3, the limitation “the collector-emitter voltage drop” lacks proper antecedent basis.  	Further regarding claim 5, the limitation “the control input” lacks proper antecedent basis. Furthermore, it’s not clear as to if the control input is a voltage feedback control input or not a voltage feedback control input, based on the limitation “the control input of the first DC-DC converter is designed as a voltage feedback control input”. 	Further regarding claim 10, it’s not clear as to if the energy extraction circuit is designed as a second dc-dc converter”. 	Further regarding claim 11, it’s not clear as to how the series regulator is “embodied as a cascode circuit” because only one element is mentioned as the series regulator. Furthermore, the language “embodied” does not definitively mean that the series regulator is a cascode circuit. 	Further regarding claim 12, it’s not clear as to what is meant by the limitation “a discretely constructed”. Furthermore, it’s not clear as to if the comparators are a constructed differential amplifier or not a differential amplifier based on the limitation “the first and/or the second comparator is designed as a discretely constructed differential amplifier”. 	Further regarding claim 13, it’s not clear as to if the converters are a hysteresis converter or not a hysteresis converter, based on the limitation “the first and/or the second DC-DC converter is designed as a hysteresis converter”. 	Further regarding claim 14, it’s not clear as to which element the first and/or second dc-dc converter is galvanically separated from based on the limitation “the first and/or the second DC-DC converter has a galvanic separation”. 	Regarding claim 15, the limitation “the collections” lacks proper antecedent basis. 	 	Further, it’s not clear as to what is meant by the limitation “…the dc-dc converter is regulated to a constant collector-emitter voltage drop across the regulation transistor”. It’s not clear as to if the converter is regulated by the voltage drop or if the converter is regulated to have the value of the voltage drop.Regarding claim 16, the limitation “the collections” lacks proper antecedent basis. 	 	Further, it’s not clear as to what is meant by the limitation “…the dc-dc converter is regulated to a constant collector-emitter voltage drop across the regulation transistor”. It’s not clear as to if the converter is regulated by the voltage drop or if the converter is regulated to have the value of the voltage drop. 	 	Further it’s not clear as to what is meant by the limitation “…activate first dc-dc converter in such a way that a constant collector-emitter voltage drops results”. It appears that maybe some limitations/language may be missing from the claim. 	 	Further it’s not clear as to if the “a constant collector-emitter voltage drop” in line 6 is the same or different from the “a constant collector-emitter voltage drop” mentioned in lines 9-11. 	Dependent claims 17-24 inherits the deficiencies of independent claim 16 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 18, it’s not clear as to which one of the voltage drops the limitation “the collector-emitter voltage drop” is in reference to because there are multiple instances of “a collector-emitter voltage drop” mentioned in claim 16.Further regarding claim 19, it’s not clear as to which one of the voltage drops the limitation “the collector-emitter voltage drop” is in reference to because there are multiple instances of “a collector-emitter voltage drop” mentioned in claim 16. Furthermore, it’s not clear as to what is meant by the limitation “a signal impressed into a current” 	Further regarding claim 20, it’s not clear as to which one of the voltage drops the limitation “the collector-emitter voltage drop” is in reference to because there are multiple instances of “a collector-emitter voltage drop” mentioned in claim 16. 	Further regarding claim 21, it’s not clear as to which one of the voltage drops the limitation “the collector-emitter voltage drop” is in reference to because there are multiple instances of “a collector-emitter voltage drop” mentioned in claim 16. Furthermore, it’s not clear as to what is meant by the limitation “a signal impressed into a current” 	Further regarding claim 22, it’s not clear as to how there is a second nominal voltage because a first nominal voltage is never mentioned. Furthermore, it’s not clear as to which one of the voltage drops the limitation “the collector-emitter voltage drop” is in reference to because there are multiple instances of “a collector-emitter voltage drop” mentioned in claim 16.  	Further regarding claim 24, the limitation “the voltage” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 15-17, 19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anitcipated by Chung et al. (US Patent 9698672). 	Regarding claim 1, as best understood, Chung et al. discloses (see fig. 2A) a switching regulator circuit comprising: a series regulator (202) having a regulating transistor (202) with the connections collector, base, and emitter (base, emitter, and collector of 202); and a first DC-DC converter (204) connected downstream of the series regulator (connection of 202 relative to 204), wherein the switching regulator circuit is designed such that the first DC-DC converter is regulated to a constant collector-emitter voltage drop across the regulating transistor (control of 204 is based on collector-emitter voltage of 202), and wherein the switching regulator circuit is designed to activate the first DC-DC converter in such a way that a constant collector-emitter voltage drop results (operation of 206 controlling 204).  .   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Patent 9698672) in view of Vasquez et al. (US 2007/0114981). 	Regarding claims 7 and 24, as best understood, Chung et al. does not disclose that a voltage limiter, including a Zener diode, connected downstream of the first DC-DC converter.   	Vasquez et al. discloses (see fig. 2) a voltage limiter (Cr3), including a Zener diode (Cr3), connected downstream of a first DC-DC converter (Cr3 connection relative to converters). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Chung et al. to include the features of Vasquez et al. because it’s used a means to limit an output, which can increase operational efficiencies.   
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Patent 9698672) in view of Chung et al. (US Patent 9991790).  	Regarding claim 11, as best understood, Chung et al. does not disclose that the series regulator is embodied as a cascade circuit.. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Patent 9698672) in view of Wang et al. (US 2009/0256545). 	Regarding claim 18, as best understood, Chung et al. does not disclose that the target value for the collector-emitter voltage drop is adjusted as a function of a current in the base or in the emitter of the series regulator. 	Wang et al. discloses (see fig. 4) that wherein a target value (output from 404) is adjusted as a function of a current in a series regulator (output from 404 is based on current through Q1). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Chung et al. to include the features of Wang et al. because it’s used a means to ensure efficient operations during current transients. 
Allowable Subject Matter
Claims 4, 9-10, 12-14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Chung et al. (US 2015/0364989) discloses a power factor correction circuit for a power electronic system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838